Citation Nr: 0937925	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for aortic stenosis, 
claimed as coronary artery disease, to include as secondary 
to diabetes mellitus and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for aortic 
stenosis.

The Veteran testified before the undersigned at a Travel 
Board hearing in March 2009.  A transcript of that hearing 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his aortic stenosis, claimed as 
coronary artery disease, is secondary to his service-
connected diabetes mellitus and service-connected 
hypertension.  He was afforded a VA examination in August 
2006.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the examiner concluded that aortic 
stenosis was not secondary to diabetes, but did not provide a 
basis or rationale for this opinion.  The opinion also does 
not address the relationship, if any, between hypertension 
and aortic stenosis.  In order to fully comply with VA's duty 
to assist, the matter should be remanded so that a more 
complete opinion can be obtained.  See 38 C.F.R. § 3.159(c) 
(4).

The Board notes that the evidence of record includes two 
additional opinions regarding the etiology of the Veteran's 
aortic stenosis.  However, these opinions are insufficient to 
support a grant of service connection.  An August 2006 
opinion by Dr. D.J. relates aortic stenosis to hypertension 
and diabetes mellitus, but also fails to provide any 
rationale or basis for the conclusion reached.  The failure 
of the physician to provide a basis for his/her opinion 
affects the weight or credibility of the evidence.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Additionally, Dr. D.G. provided a letter in September 2006.  
However, this letter only noted that diabetes is a potent 
risk factor for coronary artery disease, and does not 
specifically assert a nexus between the Veteran's aortic 
stenosis or coronary artery disease and service-connected 
diabetes or hypertension.  In fact, the record indicates that 
the Veteran does not have a current diagnosis of coronary 
artery disease, but does have a history of aortic valve 
disease for which the Veteran underwent aortic valve 
replacement in June 2007.  Notably, a March 2005 cardiac 
catheterization found no significant coronary artery disease 
but did find mild to moderate aortic stenosis; and in a May 
2007 letter to Dr. D.G., Dr. T.M. reported that a cardiac 
catheterization showed significant aortic stenosis and no 
significant coronary artery disease with normal left 
ventricular function.  Based on the foregoing, however, the 
Board finds that remand for a supplemental opinion is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of 
this remand, should be forwarded to the VA 
examiner who conducted the August 2006 VA 
examination.  Upon review, she should 
provide a supplemental opinion as to 
whether it is at least as likely as not 
that the Veteran's currently diagnosed 
aortic stenosis is proximately due to 
(caused by) OR aggravated by either his 
service-connected diabetes mellitus or 
service-connected hypertension.  

The examiner should review the entire 
record and provide a complete rationale 
for all opinions offered.  If the examiner 
is unable to render an opinion as to the 
etiology, she should so state and indicate 
the reasons.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to determine whether it is at 
least as likely as not that the Veteran's 
currently diagnosed aortic stenosis is 
proximately due to (caused by) OR 
aggravated by his service-connected 
diabetes mellitus or service-connected 
hypertension.  All indicated tests and 
studies should be accomplished, and the 
examiner should comply with the 
instructions above, to include an opinion 
as to whether it is at least as likely as 
not that the Veteran's current aortic 
stenosis is proximately due to (caused by) 
OR aggravated by a service-connected 
disability (diabetes mellitus or 
hypertension).

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2008).

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




